Citation Nr: 1203157	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for residuals of prostate cancer, following a radical retropubic prostectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas, which granted service connection for residuals of prostate cancer, following a radical retropubic prostectomy, and assigned an initial 20 percent disability rating for this disability.  The Veteran's appeal arises from his disagreement with the initial 20 percent disability rating assigned.  

As neither the Veteran nor his representative asserts that the Veteran is unable to work because of this service-connected disability, and the evidence of record does not otherwise support such a contention, no claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board does, however, find that the Veteran's recent statements have raised the issue of entitlement to an increased rating for erectile dysfunction (ED) and this issue is referred to the RO for appropriate action.  

The Veteran did not request a hearing before the Board.


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's residuals of prostate cancer, following a radical retropubic prostectomy, have not been manifested by a urinary retention disorder requiring intermittent or continuous catheterization, urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times or more times per day, or urinary frequency manifested by a daytime voiding interval of less than one hour or awakening to void five or more times per night; there is also no evidence of renal dysfunction or recurrent systematic infection.  


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for a higher initial rating in excess of 20 percent for residuals of prostate cancer, following a radical retropubic prostectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice was provided to the Veteran in a May 2006 letter.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  Moreover, the Veteran's appeal for a higher initial rating for residuals of prostate cancer, following a radical retropubic prostectomy, arises from a disagreement with the initial rating assigned following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and private treatment records to assist with the appeal.  In July 2006 and August 2010, VA provided the Veteran with VA medical examinations to determine the current severity of the residuals of the Veteran's prostate cancer, following a radical retropubic prostectomy.  The Board notes that while both the July 2006 and August 2010 VA examiners were not provided copies of the claims file to assist in writing their examination reports, the August 2010 VA examiner did note reviewing recent VA treatment records and, as explained more fully below, the results of the examinations otherwise reflect consideration of the Veteran's complaints and symptoms throughout the relevant time frame on appeal.  Therefore, the Board finds that the July 2006 and August 2010 VA medical examination reports are adequate and no remand is necessary for another examination.  

The Board further notes that the claims file contains very few treatment records regarding the severity of the Veteran's residuals of prostate cancer, following a radical retropubic prostectomy.  Moreover, the Veteran's residuals of prostate cancer are rated under Diagnostic Code 7528 which allows for ratings based on voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  The July 2006 and August 2010 VA medical examination reports contain specific information regarding these criteria provided by the Veteran.  In addition, the Veteran is competent to discuss the frequency of his urination, his usage of absorbent materials, and his need for a catheter, and the Board finds the Veteran's lay accounts of his symptomatology, as recorded in the July 2006 and August 2010 VA medical examination reports, to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or symptoms of disability that are susceptible of lay observation); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  In fact, having reviewed the claims file, the Board notes that it does not contain any descriptions of the symptomatology at issue which differ from those contained in the July 2006 and August 2010 VA medical examination reports.  Therefore, as the VA examiners relied on the Veteran's credible accounts of his symptomatology in writing the respective July 2006 and August 2010 VA medical examination reports, the Board finds the VA examiners' lack of review of the claims file has not been prejudicial to the Veteran.  As the respective July 2006 and August 2010 VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's residuals of prostate cancer, the Board finds that the July 2006 and August 2010 VA medical examination reports are adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's residuals of prostate cancer following a radical retropubic prostectomy are evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system.  It provides that ratings are to be based on voiding dysfunction or renal dysfunction, whichever is predominant.  

Ratings for voiding dysfunction are based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Regarding urine leakage (continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence), the lowest 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than two times per day is required.  A 40 percent evaluation is merited for when the wearing of absorbent materials which must be changed two to four times per day is required.  The highest 60 percent rating is reserved for when the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day is required.  Id.

Regarding frequency (urinary frequency), a 20 percent rating requires a daytime voiding interval between one and two hours or awakening to void three to four times per night.  The highest evaluation of 40 percent is warranted for a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Id.

Regarding obstructed voiding, the highest 30 percent rating is reserved for urinary retention requiring intermittent or continuous catheterization.  Id.

As renal dysfunction has not been demonstrated, the criteria relating to renal dysfunction found at 38 C.F.R. § 4.115a (2011) are not for application.


Higher Initial Rating for Residuals of Prostate Cancer Following Treatment

For the entire initial rating period under appeal, the Veteran essentially contends that the symptomatology of his residuals of prostate cancer, following a radical retropubic prostectomy, were more severe than contemplated by the 20 percent rating assigned under Diagnostic Code 7528.  Specifically, the Veteran contends that the residuals of his residuals of prostate cancer have caused frequent urination and increased sexual dysfunction.  Having reviewed the evidence, the Board finds that the Veteran's residuals of prostate cancer do not meet or more nearly approximate the criteria for a higher initial rating in excess of 20 percent under Diagnostic Code 7527.  38 C.F.R. § 4.115b.  Specifically, the Board finds that, for the entire initial rating period under appeal, the Veteran's residuals of prostate cancer, following a radical retropubic prostectomy, have not been manifested by a urinary retention disorder requiring intermittent or continuous catheterization, urinary incontinence requiring the wearing of absorbent materials which must be changed two to four or more times per day, or urinary frequency manifested by a daytime voiding interval of less than one hour or awakening to void five or more times per night; there is also no evidence of renal dysfunction or recurrent symptomatic infections.  

Reviewing the evidence of record, in a July 2006 VA treatment record, the Veteran reported that he experienced nocturia three to four times per night, and mild incontinence with water running or during times of stress.  The Veteran specifically denied any symptoms of frequency, urgency, hesitancy, hematuria, or dysuria.  

In a July 2006 VA medical examination report, the Veteran reported urinating four times per day at three hour intervals and four times per night at three hour intervals.  The Veteran indicated that he did not have any difficulty starting urination.  He also stated that he had urinary incontinence which did not require the use of a pad or any absorbent materials.  

In a January 2009 statement, the Veteran indicated that he experienced frequent urination.

In an August 2010 VA medical examination report, the Veteran reported urinary incontinence when under stress.  The Veteran indicated that he experienced urgency and dribbling.  The Veteran stated that he would wear an absorbent pad occasionally when possible, especially when he was travelling and was afraid of being stuck in traffic.  In reviewing the Veteran's history, the VA examiner noted that the Veteran did not have general systemic symptoms due to genitourinary disease.  The Veteran did experience urgency, dribbling, daytime voiding every one to two hours, and voiding four times per night.  The Veteran reportedly did not experience hesitancy or difficulty starting stream, weak or intermittent stream, dysuria, straining to urinate, hematuria, urine retention, urethral discharge or renal colic.  To treat urinary incontinence, the Veteran used an appliance, specifically an absorbent pad, intermittently.  The Veteran did not have a history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or urinary failure, acute nephritis, or hypdronephrosis.  Physical examinations were normal.  In conclusion, the VA examiner found that the Veteran had mild urinary incontinence that did not necessarily require treatment other than over-the-counter absorbent pads when necessary.  The VA examiner indicated that the residuals of prostate cancer would have no significant effects on the Veteran's occupation or daily activities.  

Reviewing the evidence for entire initial rating period, the Board notes that, although the Veteran used absorbent materials intermittently, the evidence does not indicate that the Veteran changed absorbent materials two to four times per day.  Moreover, although the Veteran reported experiencing daytime voiding, he did not report experiencing such voiding in intervals of less than one hour, or nighttime voiding at least five times per night.  Also, the record contains no evidence that the Veteran experienced urinary retention requiring intermittent or continuous catheterization.  For these reasons, for the entire rating period under appeal, the Board finds that the symptomatology for the Veteran's residuals of prostate cancer does not more nearly approximate that required for an increased rating in excess of 20 percent under Diagnostic Code 7528.  38 C.F.R. § 4.115b.

Parenthetically, the Board notes that, in the August 2006 rating decision from which this appeal arises, the RO also granted service connection for erectile dysfunction, and special monthly compensation for loss of use of a creative organ, and in a January 2009 statement, the Veteran reported having a greater problem with impotency.  Consequently, the Board has inferred a claim for increased rating for ED and referred this matter to the RO for appropriate consideration.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's residuals of prostate cancer.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, for the entire initial rating period under appeal, the Veteran's residuals of prostate cancer were manifested by a urinary retention disorder requiring the need to void every one to two hours per day, and four times per night.  The Veteran reported only intermittent use of absorbent materials and no need to use a catheter.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on frequency of urination and the use of absorbent materials. 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with residuals of prostate cancer, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating in excess of 20 percent for residuals of prostate cancer, following a radical retropubic prostectomy, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


